Deny and Opinion Filed October 5, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01169-CV

                          IN RE LAKEITH AMIR-SHARIF, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-J

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       In his petition for writ of mandamus relator complains of the sequence of the trial court’s

handling of various discovery motions in this case. He also contends that the trial court has

improperly refused to rule on several motions. Ordinarily, to obtain mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).    After reviewing the record, we conclude that relator has failed to

demonstrate the trial court has abused its discretion. We deny the petition.



151169F.P05

                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE